UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7062


JIMMY ALLEN ROBERTS,

                     Plaintiff - Appellant,

              v.

FRANK L. PERRY, Secretary of Prisons; BETTY BROWN, Chair, Religious
Practices Committee; MIKE SLAGLE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Frank D. Whitney, Chief District Judge. (1:16-cv-00034-FDW)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Allen Roberts, Appellant Pro Se. Kimberly D. Grande, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Allen Roberts appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we grant Roberts’ motion to exceed the page limits, deny his motion to

appoint counsel, and affirm for the reasons stated by the district court. Roberts v. Perry,

No. 1:16-cv-00034-FDW (W.D.N.C. Aug. 1, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2